-9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities: 
Claim 1, line 7: “a encapsulated droplet” should be “an encapsulated droplet”
Claim 5, line 3: “an combination thereof” should be “any combination thereof”
Claim 14, line 2: “each encapsulated droplets” should be “each encapsulated droplet”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a solvent without electrowetting properties” in line 1 and “a first fluid having electrowetting properties” in line 3 and “a second fluid without electrowetting properties” in line 5.  It is unclear what standards to define whether a fluid having electrowetting properties or without electrowetting properties. Under broadest reasonable interpretation, a fluid must inherently have “wetting” properties, for example, a contact angle indicating how well (or how poorly) a liquid will spread over a surface (as evidenced by Ossila, page 1, para. 2, line 1), the surface tension of a droplet due to the interactions between its constituent molecules (Ossila, page 2, para. 3, line 1) that determines the contact angle θ of a liquid on a surface (Fig. 4).  If θ is < 90º, it means the droplet wets and the liquid is a low surface-tension liquid; if θ is > 90º, it means the droplet dewets and the liquid is a high surface-tension liquid, such as water (page 3, para. 6-7).  The “wetting” properties of the liquid may be modified by the applied voltage resulting in a change of the contact angle between the liquid and the surface, which is “electrowetting” properties.  Here, in this instant application, the term “having electrowetting properties” and “without electrowetting properties” of a fluid on a surface is not defined by the claim.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim merely recites the second fluid has a lower surface tension than water (claim 7) and is an organic solvent (claim 8), and the specification discloses organic solvents, such as cyclohexane, carbon tetrachloride, chloroform, and toluene, cannot be displaced by EWOD actuation ([0007] lines 2-3), and most of organic solvents have much lower surface tensions (~20 mN/m) than that of water ([0008] lines 4-5).  As evidenced by Hauner (I.M. Hauner, The Dynamic Surface Tension of Water, The Journal of Physical Chemistry, 2017(8), page 1599-1603), the surface tension of water drops under equilibrium condition is about 72 mN/m.  Thus, for the purpose of compact prosecution, the second fluid without electrowetting properties is deemed to be a fluid with much lower surface tension than water, about 20 mN/m, and the first fluid having electrowetting properties has a higher surface tension than 20 mN/m, e.g., water.  However, the claim and the specification do not provide a standard for ascertaining the requisite degree or how high of the surface tension of the fluid makes the fluid having electrowetting properties as claimed.  In this instant application, the claim recites the first fluid is an ionic liquid (claim 3), e.g., BMIM-PF6 (claim 6), and has a higher surface tension than the second fluid (claim 9) that has a lower surface tension than water (claim 7).  As evidenced by Freire (M.G. Freire, Surface tensions of imidazolium based ionic liquids: anion, cation, temperature and water effect, Journal of Colloid and Interface Science, 2007(314), page 621-30), the surface tension of [bmim][PF6] is from 41 to 44 within the temperature range from 293 K to 343K.  Thus, for the purpose of compact prosecution, the first fluid having electrowetting properties includes at least water and ionic liquid, BMIM-PF6.
Subsequent dependent claims 2-19 are rejected for their dependencies on rejected base claim 1.
Similarly, claim 20 recites “a solvent without electrowetting properties” in line 1 and “the first fluid having electrowetting properties” in lines 3-4 and “the second fluid lacking electrowetting properties” in line 4.  As described for claim 1, it is unclear what standards to define whether a fluid having electrowetting properties or lacking/without electrowetting properties.
Claim 2 recites the limitation "a voltage" in line 2.  It is unclear whether this voltage is the same one as recited in claim 1, line 6.
Claim 10 recites “two or more encapsulated droplets” in line 1.  It is unclear whether any of these two or more encapsulated droplets is the same as the encapsulated droplet recited in claim 1 or not.
Subsequent dependent claims 11-19 are rejected for their dependencies on rejected base claim 10.
Claim 12 recites the limitation "a voltage" in line 2.  It is unclear whether this voltage is the same one as recited in claim 1, line 6.
Subsequent dependent claims 13-15 are rejected for their dependencies on rejected base claim 12.
Claim 14 recites “the second fluids” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a second fluid” in claim 1, line 5 is not a sufficient antecedent basis. 
Claim 15 recited “the one or more reactants” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to be “one or more reactants.”
Claim 15 recites “the encapsulated droplets” in line 2.  There is insufficient antecedent basis for this limitation in the claim.   It is suggested to be “the two or more encapsulated droplets.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-10, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (S-K Fan, Encapsulated droplets with metered and removable oil shells by electrowetting and dielectrophoresis, Lab on a Chip, 2011(11), page 2500-08), supported by Hauner (I.M. Hauner, The Dynamic Surface Tension of Water, The Journal of Physical Chemistry, 2017(8), page 1599-1603) as an evidence for claim 7.
Regarding claim 1, Fan teaches a method of moving a solvent without electrowetting properties on an electro-wetting-on-dielectric (EWOD) microfluidic device (Title, [Abstract] lines 7-8: electrowetting-driven water droplets and dielectrophoresis-actuated oil droplets; thus here the oil is deemed to be a solvent without electrowetting properties), the method comprising: 
disposing a first droplet of a first fluid having electrowetting properties (water has a tension about 72 mN/m and is deemed to have electrowetting properties) on a surface of the EWOD microfluidic device (Fig. 2(a); page 2502, Col. 1, para. 2, line 10: generation of water (W) droplet); 
disposing a second droplet of a second fluid without electrowetting properties (page 2501, Col. 2, para. 2, lines 8-9: low surface tension of silicon oil is about 20 mN/m; thus here the silicon oil is deemed to be a fluid without electrowetting properties) on the surface (Fig. 2(a); page 2502, Col. 1, para. 2, line 10: generation of oil (O) droplet); 
applying a voltage to the surface to move the first droplet towards the second droplet (Fig. 2(b): indicating water droplet moving towards the oil droplet due to the EWOD force; page 2502, Col. 1, para. 3, lines 1-3: the EWOD force driving the water droplet due to the applied voltage according to the Laplace-Young and the Young-Lippmann equations as shown in equation (1));
contacting the first droplet with the second droplet to form a encapsulated droplet, where the second droplet encapsulates the first droplet (Fig. 2(a); page 2502, Col. 1, para. 3, lines 10-11: encapsulation to form the W/O) droplet; para. 1, line 1: water-core/oil-shell or W/O droplet).

Regarding claim 2, Fan teaches transporting the encapsulated droplet across the surface by applying a voltage to the surface (Fig. 2(a), (c): showing the W/O droplet moving from the crossing point of the T-shaped rail to the rinsing reservoir (R Res) and from right to left into the rinsing reservoir along the B-B’; page 2503, Col. 1, para. 1, lines 1-4: the DEP force used to create and transport oil droplets with externally applied voltage).

Regarding claim 7, Fan teaches the second fluid has a lower surface tension than water (page 2501, Col. 2, para. 2, lines 8-9: low surface tension of silicon oil is about 20 mN/m; as evidenced by Hauner, the surface tension of water is about 72 mN/m; thus the second fluid, silicon oil, has a lower surface tension than the first fluid, water).

Regarding claim 8, Fan teaches the second fluid is an organic solvent (page 2501, Col. 1, para. 4, line 4: oil droplet or non-polar organic droplet; here the non-polar organic droplet is formed by the second fluid that is deemed to be an organic solvent).

Regarding claim 9, Fan teaches the first fluid has a higher surface tension than the second fluid (page 2501, Col. 2, para. 2, lines 8-9: low surface tension of silicon oil is about 20 mN/m; as evidenced by Hauner, the surface tension of water is about 72 mN/m; thus the first fluid, water, has a higher surface tension than the second fluid, silicon oil).

Regarding claim 10, Fan teaches forming two or more encapsulated droplets on the surface (Fig. 3; page 2504, Col. 1, para. 1, lines 5-7: created encapsulated droplets with different water-to-oil volume ratios (10:1 and 2:1)).

Regarding claim 16, Fan teaches the second fluid in each encapsulated droplet is the same (Fig. 3; page 2504, Col. 1, para. 1, lines 5-7: created encapsulated droplets with different water-to-oil volume ratios (10:1 and 2:1); and thus the encapsulated water-in-oil droplet (W/O: water-core/oil-shell) has the same second fluid, silicon oil).

Regarding claim 17, Fan teaches the second fluid in each encapsulated droplet is different (page 2501, Col. 1, para. 4, line 4: oil droplet or non-polar organic droplet; thus here the second fluid may be silicon oil or other non-polar organic solvent; page 2501, Col. 2, para. 4, line 4-5: dielectric droplets, e.g., silicon oil, decane, and hexadecane; and thus the second fluid in each capsulated droplet is different).

Regarding claim 18, Fan teaches the first fluid in each encapsulated droplet is the same (Fig. 3; page 2504, Col. 1, para. 1, lines 5-7: created encapsulated droplets with different water-to-oil volume ratios (10:1 and 2:1); and thus the encapsulated water-in-oil droplet (W/O: water-core/oil-shell) has the same first fluid, water).

Regarding claim 19, Fan teaches the first fluid and the second fluid are immiscible (page 2500, Col. 2, para. 2, lines 1-2: silicon oil is immiscible to aqueous droplets). 

Regarding claim 20, Fan teaches a method of moving a solvent without electrowetting properties on an electro-wetting-on-dielectric (EWOD) microfluidic device (Title, [Abstract] lines 7-8: electrowetting-driven water droplets and dielectrophoresis-actuated oil droplets; thus here the oil is deemed to be a solvent without electrowetting properties) comprising: 
combining a first fluid (water) with an immiscible (page 2500, Col. 2, para. 2, lines 1-2: silicon oil is immiscible to aqueous droplets) second fluid (silicon oil) in an EWOD reservoir puddle (page 2501, Col. 2, para. 3, lines 12-15: a water droplet (Fig. 1(d)) was driven by EWOD to contact silicon oil reservoir; the oil spontaneously encapsulated the water droplet (Fig. 1(e)), the first fluid having electrowetting properties (water has a tension about 72 mN/m and is deemed to have electrowetting properties) and the second fluid lacing electrowetting properties (page 2501, Col. 2, para. 2, lines 8-9: low surface tension of silicon oil is about 20 mN/m; here the silicon oil is deemed to be a fluid lacking electrowetting properties); 
moving a first droplet of the first fluid out of the reservoir puddle (Fig.1(f); page 2501, Col. 2, para. 3, lines 14-16: and (the oil encapsulated water droplet) was then stretched out as the water droplet moved to the right) by applying a voltage to a surface of the EWOD device (page 2501, Col. 2, para. 4, lines 3-4: employing EWOD to manipulate conductive (water) droplets; page 2502, Col. 1, para. 3, lines 1-3: the EWOD force driving the water droplet is derived from the applied voltage according to the Laplace-Young and the Young-Lippmann equations as shown in equation (1); and thus the water droplet must be manipulated with applied voltage by electrowetting); and
encapsulating the first droplet with a second droplet of the second fluid (Fig. 1(e); page 2501, Col. 2, para. 3, lines 14-15: the oil encapsulated the water droplet) as the first droplet is moved out of the reservoir puddle to form an encapsulated droplet (Fig. 1(h); page 2501, Col. 2, para. 3, lines 16-19: as the water droplet was pumped further, the protruded oil necked down and finally broke to form an encapsulated droplet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Nahr (M.M. Nahar, Study of Compound Droplet Dynamics and Separation of Immiscible Liquids on EWOD DMF; Proceedings of the 12th IEEE International Conference on Nano/Micro Engineered and Molecular Systems April 9-12, 2017, Los Angeles, USA, page 694-97).
Regarding claims 3-6, Fan discloses all limitations of claim 1 as applied to claim 1.  Fan does not explicitly disclose the first fluid comprises an ionic fluid (claim 3) or the ionic liquid comprises an organic cation that is imidazolium-based (claim 4) or the ionic liquid comprises an anion that is hexafluorophosphate (claim 5) or the ionic liquid is 1-butyl-3-methylimidazolium hexafluorophosphate (BMIM-PF6) (claim 6).
However, Nahr teaches compound droplets formed from the aqueous solution of glycerol (Sol) and a room temperature ionic liquid (1-butyl-3-methylimidazolium hexafluorophosphate (bmim-PF6) (IL) (page 695, Col. 1, para. 2, lines 4).  Single droplets of each liquid (glycerol mixed with DI water and IL) were generated and brought together by actuating EWOD electrodes and then merged together to form compound droplets (page 695, Col. 1, para. 2, lines 7-10).  From Table I, Sol 1 (water without glycerol) has a surface tension of 72 dyn/cm and IL has a surface tension of 44.8 dyn/cm and both of them are actuatable by EWOD (Table I; page 695, Col. 1, para. 2, lines 7-9).  Thus, Nahr teaches an ionic liquid, BMIM-PF6 that has an imidazolium-based organic cation and an anion of hexafluorophosphate (page 695, Col. 1, para. 2, lines 2-4), which is actuable by EWOD and suitable for forming a compound droplet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan by substituting water with IL, BMIM-PF, as taught by Nahr because BMIM-PF6 is, like water, actuable by EWOD and suitable for forming a compound droplet.  Simple substitution of one known element (water that is executable by EWOD) for another (IL that is executable by EWOD) to obtain predictable results (forming a compound droplet as disclosed by Fan by encapsulating an EWOD actuable liquid by a dielectrophoresis actuable liquid) is prima facie obvious. MPEP 2141(III)(B).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Dubois (P. Dubois, Ionic Liquid Droplet as e-Microreactor, Anal. Chem. 2006(78), page 4909-17).
Regarding claim 11, Fan discloses all limitations of claim 10 as applied to claim 10.  Fan does not explicitly disclose the second fluid of each encapsulated droplet comprises one or more reactants.
However, Dubois teaches combining a droplet-based, open digital microfluidic lab-on-a-chip using task-specific ionic liquids as soluble supports to perform solution-phase synthesis (page 4909, [Abstract] lines 1-4).  The mixing ionic liquids droplets, each containing a different reagent, in “open” systems is an efficient way of carrying supported organic synthesis ([Abstract] lines 12-14).  Thus, Dubois teaches the fluid of each droplet comprises one or more reactants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan by incorporating one or more reactants into the droplet fluid as taught by Dubois because the contained reagents would provide an “open” system for efficiently carrying supported organic synthesis ([Abstract] lines 12-14).  The combined Fan and Dubois would necessarily result in incorporating the reactants into each capsulated droplet.  Further, the one or more reactants in the encapsulated droplet must be either in the first fluid or in the second fluid.  Choosing from a finite number of identified, predictable solution, with a reasonable expectation of success, for example, incorporating the reactants into the second fluid, is prima facie obvious. MPEP 2141(III)(E).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Li (J. Li, Electrowetting-on-dielectrics for manipulation of oil drops and gas bubbles in aqueous-shell compound drops, Lab on a Chip, 2014(14), page 4334-37).
Regarding claims 12-14, Fan discloses all limitations of claim 10 as applied to claim 10.  Fan does not explicitly disclose applying a voltage to the surface to move the two or more encapsulated droplets together (claim 12) or merging the two or more encapsulated droplets together (claim 13) or merging the two or more encapsulated droplets comprises mixing the second fluids from each encapsulated droplets together (claim 14).
However, Li teaches the EWOD technology for compound drops with aqueous shells and control the movement and reaction of oil, organic and gas cores encapsulated in aqueous shell (page 4334, Col. 2, para. 2, lines 1-4).  As shown in Fig. 1(c), the EWOD electrodes formed a T-shaped rail for manipulating the aqueous-shell compound drops (Fig. 1(c); page 4335, Col. 1, para. 2, lines 1-2); the two compound drops were first placed at each end of the lateral rail and then were driven to move toward each other under the software-controlled pulse sequences of the voltage applied to the electrode (Fig. 1(c); page 4335, Col. 1, para. 2, lines 3-6).  When they collide, the two compound drops merged into one drop with two inner cores (Fig. 1(c); page 4335, Col. 1, para. 2, lines 6-8), and under the pulse sequences applied to the diagonal electrodes occupied by the drop, the merged drop was stretched and deformed to cause the coalescence of the two cores (Fig. 1(c); page 4335, Col. 1, para. 2, lines 10-12).  Thus, Li teaches applying a voltage to the surface to move the two or more encapsulated droplets together (for claim 12; Fig. 1(c); page 4335, Col. 1, para. 2, lines 3-6); merging the two or more encapsulated droplets together (for claim 13; Fig. 1(c); page 4335, Col. 1, para. 2, lines 7-8); merging the two or more encapsulated droplets comprises mixing the second fluids from each encapsulated droplets together (for claim 14; Fig. 1(c): indicating water of each encapsulated drops mixed together after the coalescence; here, in the oil-in-water drops, the shell is deemed to be the second fluid, i.e., water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan by manipulating the encapsulated droplets, e.g., moving with applied voltage, merging, and further mixing the shell fluids from each encapsulated droplets as taught by Li because such manipulations of droplets driven by EWOD in digital microfluidics is common operations of droplet actuation, for example, creating, transporting, splitting, and merging droplets, droplet mixing (Fan, page 2500, Col. 2, para. 1, lines 7-9) and creating, transporting, sorting, manipulating and mixing liquid droplets in many chemical and biological applications (Li, page 4334, Col. 1, para. 1, lines 3-5).  The combined Fan and Li would necessarily result in applying a voltage to the surface to move the two or more encapsulated droplets together, merging the two or more encapsulated droplets together, and merging the two or more encapsulated droplets comprises mixing the second fluids from each encapsulated droplets together.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Li, and further in view of Dubois.
Regarding claim 15, Fan and Li disclose all limitations of claim 13 as applied to claim 13.  Fan and Li do not explicitly disclose merging the two or more encapsulated droplets together initiates a chemical reaction between the one or more reactants present in the encapsulated droplets.
However, Dubois teaches combining a droplet-based, open digital microfluidic lab-on-a-chip using task-specific ionic liquids as soluble supports to perform solution-phase synthesis (page 4909, [Abstract] lines 1-4).  The mixing ionic liquids droplets, each containing a different reagent, in “open” systems is an efficient way of carrying supported organic synthesis ([Abstract] lines 12-14).  The drops were deposited on the chip and then merged successively (page 4911, Col. 2, para. 3, lines 9-11).  The actuation of electrodes was switched and the reaction was carried out (page 4911, Col. 2, para. 3, lines 12-13).  Thus, Dubois teaches merging the two or more droplets together initiates a chemical reaction between the reactants present in the droplets (page 4911, Col. 2, para. 3, lines 9-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan and Li by incorporating one or more reactants into the droplet fluid so that a chemical reaction would initiate upon the mearing of the droplets as taught by Dubois because the contained reagents would provide an “open” system for efficiently carrying supported organic synthesis ([Abstract] lines 12-14).  The combined Fan, Li, and Dubois would necessarily result in merging the two or more encapsulated droplets together that inevitably initiates a chemical reaction between the reactants present in the encapsulated droplets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795